ACCEPTED
                                                                           03-14-00701-CR
                                                                                   6030649
                                                                THIRD COURT OF APPEALS
                                                                           AUSTIN, TEXAS
                                                                      7/13/2015 9:30:32 AM
                                                                         JEFFREY D. KYLE
                                                                                    CLERK
                       NO. 03-14-00701-CR

BARRY PIZZO                       §   IN THE              FILED IN
                                                   3rd COURT OF APPEALS
                                  §                    AUSTIN, TEXAS
VS.                               §   THIRD    COURT
                                                   7/13/2015 9:30:32 AM
                                  §                  JEFFREY D. KYLE
                                                           Clerk
STATE OF TEXAS                    §   OF APPEALS

   MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes BARRY PIZZO, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time

to file appellant's brief, pursuant to Rule 38.6 of the Texas Rules of

Appellate Procedure, and for good cause shows the following:

      1.   This case is on appeal from the 207TH Judicial District

Court of Comal County, Texas.

      2.   The case below was styled the STATE OF TEXAS vs. BARRY

PIZZO, and numbered CR-2013-146.

      3.   Appellant was convicted of tow counts of TAMPERING WITH

OR FABRICATING PHYSICAL EVIDENCE, felony offenses.

      4.   Appellant was sentenced to imprisonment for LIFE in the

Texas Department of Criminal Justice on counts one and two.

      5.   Notice of appeal was given on November 5, 2014.

      6.   The clerk's record was filed on February 5, 2015; the
reporter's record was filed on March 11, 2015.

     7.    Appellant’s brief was due on July 9, 2015.

     8.    Appellant requests an extension of time to September 13,

2015, sixty days from this date.

     9.    Current counsel has received no extensions to file the brief

have been received in this cause.

     10.   Defendant is presently incarcerated.

     11.   Appellant relies on the following facts as good cause for the

requested extension:

     Counsel for Appellant was appointed on June 8, 2015. The

court reporter’s transcript is thirteen (13) volumes long.

     Counsel for Appellant has reviewed a majority of the transcript

but continues his initial review of the transcript. Based on this initial

reading of the first 7 volumes, it is apparent that there are a multitude

of issues to be reviewed, researched and briefed.

     Counsel for Appellant requests sixty (60) days to complete his

review of the reporter’s record, research and briefing.

     WHEREFORE, PREMISES CONSIDERED, Appellant prays that

this Court grant this Motion To Extend Time to File Appellant's Brief,

and for such other and further relief as the Court may deem
appropriate.

               Respectfully submitted,

               The Pastrano Law Firm, P.C.
               The Old Cotton Exchange Building
               202 Travis Street, Suite 307
               Houston, Texas 77002
               713.222.1100-telephone
               832.218.7114-facsimile



               By:_______________________________
                 E. CHEVO PASTRANO
                 State Bar No. 24037240
                 chevo@pastranolaw.com

                 ATTORNEY FOR APPELLANT
                     CERTIFICATE OF SERVICE

     This is to certify that on July 13, 2015, a true and correct copy of

the above and foregoing document was served on the District

Attorney's Office, Comal County, Texas, via facsimile and/or email.




                                  E. Chevo Pastrano




                  CERTIFICATE OF CONFERENCE

     This is to certify that on or before July 13, 2015, this office

conferred with Mr. Josh Presley of the Comal County District

Attorney’s Office and the State has no objection to the motion for

extension of time to file Appellant’s brief.




                                  E. Chevo Pastrano
STATE OF TEXAS                   §
                                 §
COUNTY OF HARRIS                 §


                            AFFIDAVIT

     BEFORE ME, the undersigned authority, on this day personally

appeared E. Chevo Pastrano, who after being duly sworn stated:

     "I am the attorney for the appellant in the above numbered

     and entitled cause. I have read the foregoing Motion To

     Extend Time to File Appellant's Brief and swear that all of

     the allegations of fact contained therein are true and

     correct."




                               E. Chevo Pastrano
                               Affiant


     SUBSCRIBED AND SWORN TO BEFORE ME on July 13,

2015, to certify which witness my hand and seal of office.




                               Notary Public, State of Texas